In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 21-3333
FITSUM G. SEGID,
                                               Plaintiff-Appellant,
                                v.

UNITED STATES CITIZENSHIP AND IMMIGRATION SERVICES, et al.,
                                     Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
      No. 1:20-cv-01228-SEB-DML — Sarah Evans Barker, Judge.
                    ____________________

     ARGUED MAY 27, 2022 — DECIDED AUGUST 26, 2022
                ____________________

   Before ST. EVE, KIRSCH, and JACKSON-AKIWUMI, Circuit
Judges.
    JACKSON-AKIWUMI, Circuit Judge. Fitsum G. Segid applied
to become a naturalized citizen but was denied, and when he
petitioned a district court for review of that denial, that too
was denied. He now appeals, but because he has waived his
arguments on the merits, we affirm.
2                                                    No. 21-3333

                                I
    Segid is a citizen of Eritrea. While he lived there, he was in
a relationship with a woman. Together they had two children
by 2004 and another in mid-2006. In January 2004, Segid mar-
ried another woman who was a United States citizen in Eri-
trea. He continued his relationship with both women until the
first woman left him, taking the children with her, in October
2005.
    In early 2006, Segid fled Eritrea for Egypt. There, he ap-
plied for an immigrant visa without the help of legal counsel.
The visa application asked him to list “ALL Children.” But he
did not list the two children from his first relationship (the
third had not yet been born); instead, he simply marked
“N/A.” He received the immigrant visa and moved to the
United States to live with his wife.
    In February 2007, Segid became a lawful permanent resi-
dent. Today, he has three children from his marriage, bring-
ing his total number of children to six, from two different re-
lationships.
    In April 2015, Segid applied for naturalization, again with-
out the aid of legal counsel. On this application, he listed all
six children, including the two omitted from his visa applica-
tion. He also marked that he had never lied to a United States
official to gain entry to the United States and that he had
never given false, fraudulent, or misleading information to a
United States government official. At his naturalization inter-
view—where, again, he appeared without a lawyer—an adju-
dications officer asked him if he had in fact never given false
or misleading information to a government official. Segid de-
nied doing so. The officer then confronted him about the
No. 21-3333                                                   3

discrepancy between his visa and naturalization applications.
Segid responded that he did not list the two children because
they were not part of his visa petition, and he did not believe
he was named on their birth certificates. He also stated he did
not list them because he worried for their safety if he did.
    In November 2017, United States Citizenship and Immi-
gration Services denied Segid’s naturalization application. It
determined that Segid had given false testimony at two dif-
ferent points: (1) on his visa application, because he did not
disclose his children, and (2) at his naturalization interview,
because he stated he had never given false, fraudulent, or mis-
leading information even though he had previously omitted
his children from his visa application. Consequently, USCIS
determined that Segid had not established that he was a per-
son of good moral character and therefore did not qualify for
naturalization.
    Segid asked for and was granted a hearing, at which
USCIS denied his application again. USCIS found that Segid
lied during his naturalization interview, and because he had
also lied on his visa application, he was never lawfully admit-
ted to the United States to begin with.
    Segid, now with retained counsel, filed a petition for re-
view in the district court under 8 U.S.C. § 1421(c). In his com-
plaint, Segid repeated the facts described above. USCIS
moved to dismiss the suit and argued that Segid had pled
himself out of court. Segid opposed the motion and argued
that (1) he satisfied the requirements of § 1421(c) and (2) he
was eligible for naturalization. The district court disagreed on
the second point. The district court found that Segid had ad-
mitted in his complaint that he intentionally omitted the two
children from his visa application, which the court concluded
4                                                   No. 21-3333

was a material misrepresentation to procure an immigration
benefit, meaning Segid was not lawfully admitted to the
United States. The district court also found that Segid pled
himself out of establishing good moral character by admitting
that he stated that he had never provided misleading infor-
mation to a United States official during his naturalization in-
terview. Based on these two findings, the district court
granted the motion to dismiss. Segid timely appealed.
                               II
    An individual whose naturalization application is denied
after a hearing can petition a district court to perform a de
novo review of the application. 8 U.S.C. § 1421(c). To apply
for review under § 1421(c), an individual must meet three cri-
teria: (1) the individual must have filed a naturalization ap-
plication; (2) USCIS must have denied the application; and (3)
the individual must have requested and had a hearing before
USCIS that resulted in a second denial. Id. These requirements
of § 1421(c) are mandatory administrative requirements or
claim-processing rules—without satisfying them, an individ-
ual has not exhausted administrative remedies before USCIS
and cannot pursue relief under § 1421(c). Moya v. United States
Dep’t of Homeland Sec., 975 F.3d 120, 126–27 (2d Cir. 2020) (ci-
tation omitted) (“In short, Section 1421(c)’s exhaustion re-
quirement is ‘mandatory,’ and [plaintiffs] may not sue until
they have satisfied it.”); Shweika v. Dep’t of Homeland Sec., 723
F.3d 710, 716, 719–20 (6th Cir. 2013) (requirements under
§ 1421(c) are jurisdictional claim-processing rules).
   Although Segid argued the merits of his eligibility for nat-
uralization before the district court, his primary argument on
appeal is that he has stated a claim for relief under § 1421(c)
because he has met the administrative requirements of the
No. 21-3333                                                                5

statute: he filed a naturalization application, which was de-
nied, and he had a hearing that also resulted in a denial.
    Unfortunately, Segid misconstrues the statute. These re-
quirements are claim-processing rules; they are not the ele-
ments of a claim under the statute. Rather a claim under
§ 1421(c) focuses on whether the individual should have been
granted naturalization. See Bijan v. USCIS, 900 F.3d 942, 946
(7th Cir. 2018). Segid’s opening brief is silent on this question.
The mere fact that Segid has followed the administrative pro-
cess properly does not—on its own—entitle him to proceed
on his § 1421 claim.
    Seemingly recognizing the error of focusing on the admin-
istrative requirements of § 1421(c), Segid addresses the merits
of his naturalization claim in his reply brief. He suggests that
he preserved his merits arguments because he argued in his
opening brief that the district court relied on information out-
side the pleadings when it determined that he had failed to
state a claim. But arguing that the district court considered
extrinsic facts outside the four corners of the complaint in
denying Segid’s petition for review still does not amount to
addressing the merits of Segid’s claim to naturalization. 1
   Segid’s failure to properly present his arguments before us
constitutes waiver. We have consistently held that “argu-
ments raised for the first time in a reply brief are waived,”
Thorncreek Apts. III, LLC v. Mick, 886 F.3d 626, 636 (7th Cir.
2018) (citation omitted), even when the litigant previously


    1 Moreover, Segid’s procedural argument is meritless. In ruling on
USCIS’s motion to dismiss, the district court relied solely on Segid’s com-
plaint; in reciting and analyzing the facts, the district court cited only to
the complaint and nothing more.
6                                                  No. 21-3333

raised the issue before the district court. See McCarty v.
Menard, Inc., 927 F.3d 468, 472 n.2 (7th Cir. 2019) (citation
omitted).
    Here, Segid presented his arguments on the merits of his
naturalization claim before the district court, but he neglected
to address this dispositive issue in his opening brief. That is
waiver. See id. Because of Segid’s waiver, we have no occasion
to consider any potentially meritorious arguments about his
eligibility for naturalization.
                                                   AFFIRMED.